Citation Nr: 1621159	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-39 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel






INTRODUCTION

The Veteran had active service from November 1972 to May 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Board remanded the appeal in August 2014 to obtain the Veteran's service personnel records.  This was accomplished, and the Board finds that it may proceed with a decision on at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  Symptoms of diabetes mellitus were not chronic in service and continuous after service separation. 

3.  Diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

4.  Currently diagnosed diabetes mellitus, type II, is not etiologically related to service.  





CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A March 2009 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing his claim for service connection for diabetes mellitus based on exposure to an herbicide agent.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, unit histories provided by the U.S. Army and Joint Services Records Research Center (JSRRC), VA treatment records, and the Veteran's statements.

The Board finds that a VA examination or opinion is not necessary to address service connection for diabetes mellitus.  VA must provide a VA medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus in service.  Moreover, there is no credible lay or medical evidence which relates the diabetes mellitus to service.  Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA medical examination.  

As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide, no symptoms, injury, or disease related to diabetes mellitus in service.  Thus, there is no reasonable possibility that a VA opinion could aid in substantiating the claim for service connection because there is no relevant injury, disease, event, or exposure in service to which the current disability could be related by competent opinion.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2015) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury, symptoms in service, the Board finds a VA examination or opinion is not necessary for disposition of the claim. 

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The AOJ requested in March 2015 correspondence that the Veteran provide additional evidence and information with regard to his claimed herbicide exposure.  The Veteran has not identified any outstanding evidence that needs to be obtained.  The AOJ also made additional attempts to verify the Veteran's alleged exposure through the JSRRC, and service personnel records and unit history research have been associated with the record.  Deck logs for the U.S.S. Ponchatoula were reported by the JSRRC as missing at the National Archives and Records Administration.  JSRRC research and personnel records do not confirm that the Veteran's ship was in locations susceptible to aerial spraying of a tactical herbicide agent, and the Veteran does not allege herbicide exposure on board the U.S.S. Ponchatoula.  Instead, he alleges that he was exposed to Agent Orange on shore in Vietnam.  Accordingly, the Board finds that additional development regarding the probability of exposure in Cam Ranh Bay or other locations in which the Veteran' ship was docked is not necessary.  Cf. Gray v. McDonald, 27 Vet. App. 313 (2015).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus is a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at note 3.  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends in March 2009 and August 2009 statements that he was exposed to Agent Orange in Vietnam.  He reported that he was stationed aboard the U.S.S. Ponchatoula, and as a part of his duties working in supply, he had to take a helicopter to deliver and pick up supplies for the ship.  He reported that he went ashore in Cam Ranh Bay, Vietnam in late 1972 and 1973.  The Veteran contends that service connection is warranted for diabetes mellitus based the alleged herbicide exposure.
 
The Veteran has currently diagnosed diabetes mellitus. VA treatment records show that diabetes mellitus was initially diagnosed in November 2006.  

The Veteran's DD Form 214 and personnel records show that he served in the Navy as an afloat sales and service specialist (SH 3112), and was stationed aboard the U.S.S. Ponchatoula in 1972 and 1973.   

The Board finds that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  The AOJ attempted to verify the Veteran's account of having been exposed to herbicides in Cam Ranch Bay while delivering supplies on shore.    However, research conducted by the JSRRC research, received in July 2015, shows that the Veteran's ship was never stationed in Cam Ranh Bay, no helicopters were recorded as landing in Vietnam, and no shops personnel were recorded as going ashore in Vietnam.  

The 1972 and 1973 command histories submitted by the U.S.S. Ponchatoula show that the ship departed Pearl Harbor for a Western Pacific deployment in October 28, 1972.  The ship departed Subic Bay in the Republic of the Philippines in November 16, 1972 for the South China Sea and returned to Subic Bay on November 30, 1972.  The ship departed Subic Bay on December 5, 1972, was underway to Taiwan, and on December 15 was underway for Subic Bay.  The ship returned to the South China Sea on December 19, 1971 and returned to Subic Bay on December 31, 1971.  On January 6, 1973 the ship departed Subic Bay, returned to Yankee Station in the South China Sea, and returned to Subic Bay on January 21, 1973.  The ship departed Subic Bay and returned to Yankee Station on January 25, 1973.  The Cease Fire was declared in Vietnam on January 27, 1973.  The JSRRC stated that no helicopters are recorded as landing in Vietnam and no ship's personnel are recorded as going ashore in Vietnam. 

The Board finds that the Veteran's assertion indicating that he was exposed to Agent Orange while running supplies on shore in Cam Ranh Bay is not credible.  The Veteran reported during a November 2006 VA Agent Orange Registry Examination that he served in the "blue waters" off Vietnam, and that he "never went ashore"  His position was in services, and at the time of the examination, stated that he was unsure of any contact or exposure to Agent Orange.  The Board finds that the Veteran's report that he never went ashore in Vietnam is inconsistent with statements made in support of his appeal and weighs against the Veteran's credibility.  The Board finds that the Veteran's statement, made during the course of a routine Agent Orange Registry Examination, and prior to the filing of his claim, is more probative than the statements alleging on shore duty in Vietnam made for compensation purposes.  Moreover, JSRRC unit research does not tend to support the Veteran's claim.  Command histories for the ship show that the U.S.S. Ponchatoula was not docked in or around Cam Ranh Bay, and shows instead, that from 1972 to 1973, it was docked in Subic Bay in the Republic of the Philippines and was docked for shorter periods at Yankee Station in the South China Sea.  Command histories do not record any helicopter landings in Vietnam and do not identify ship's personnel as going ashore in Vietnam.  The Board finds that information from official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  The Veteran has not submitted evidence outside of his lay assertions that tend to corroborate his statements.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service; therefore, herbicide exposure cannot be presumed.  The Board finds, additionally, that actual exposure to an herbicide agent has not been shown.

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for DM on a direct basis.  

Service treatment records, to include a November 1984 discharge examination and an April 1987 separation examination, do not identify any injury, symptoms, or treatment related to diabetes mellitus.  The Veteran has not otherwise identified symptoms related to diabetes mellitus in service, or injuries or incidents, other than the alleged herbicide exposure, which has not been confirmed in this case.  The Veteran does not contend that diabetes was manifest in service or shortly after service.  Instead, the record shows that diabetes mellitus was diagnosed in 2006, decades after service.  Accordingly, the Board finds that symptoms of diabetes mellitus were not chronic in service and continuous after service separation.  Because diabetes mellitus did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence does not support direct service connection for diabetes mellitus.  There is no evidence of complaints related to, treatment for, or diagnoses of diabetes mellitus during active service, and there is no indication of symptoms, treatment, or diagnoses for DM until decades after service separation.  The evidence of record does not relate currently diagnosed diabetes mellitus to service.  As such, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus is not warranted.  

To the extent that the Veteran contends that diabetes mellitus is related to Agent Orange exposure in service, due to the lack of corroborating evidence in official documents or elsewhere, and inconsistencies shown by the record in the Veteran's report regarding the alleged exposure, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any herbicide agent in service.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  In the Veteran's lay statements, he contends that he was exposed to Agent Orange in Vietnam, but has not submitted any evidence outside of his own lay assertions to corroborate his allegation of exposure.  Instead, a November 2006 Agent Orange Registry Examination shows that the Veteran denied actual duty or visitation to Vietnam.  Absent either credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure.  

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection diabetes mellitus.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for diabetes mellitus, type II, is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


